DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the end of the housing" in line 15 of claim 1.  There is insufficient antecedent basis for this limitation in the claim.  Every housing comprises multiple ends, and it is not clear which “end” is being referred to with the phrase “the end of the housing”.  For purposes of examination, it was presumed that applicant intended to write “an end of the housing” instead of “the end of the housing”.  
The term "highly-pressurized" in line 2 of claim 1 is a relative term which renders the claim indefinite.  The term "highly-pressurized" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the highly-pressurized?”
Claim 6 recites the limitation "the central support”.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, it was presumed that applicant intended to write “the central bearing” instead of “the central support”.  
Claim 10 recites the limitation "the housing wall, on which the bristles are fastened".  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the advance direction of the housing wall".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the housing on which the bristles are fastened".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the axis of rotation of the housing wall".  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites “a method for cleaning the surface of a tool for shaping the surface of a large-area fiber composite material body”.  In other words, this language recites cleaning a surface of a tool, not cleaning the fiber composite material body itself.  However, confusingly, line 4 of claim 15 recites “the surface to be cleaned of the body”, and this language makes it seem as if applicant is thus reciting cleaning the fiber composite material body.  In light of the specification, the examiner presumes that the phrase “the body” in line 4 of claim 15 is a typographical error, and the examiner presumes that applicant meant to write “the tool” instead of “the body” in line 4.  
Claim 15 recites “the surface of a tool” in line 1, and claim 15 recites “a surface of the tool” in line 9.  The problem is that line 12 of claim 15 recites “the surface of the tool”, and it is not clear if “the surface” of line 12 refers to “the surface” recited in line 1 or the “a surface” of line 9.  
Claim 15 recites “a control unit” in line 6 of claim 15.  Claim 15 recites the device of claim 1, and claim 1 recites “a control unit” in line 7 of claim 1.  The problem is that claim 15 recites “the control unit” in line 6 of claim 15, and it is not clear if “the control unit” in line 6 of claim 15 refers to the “a control unit” of line 6 of claim 15 or to the “a control unit” of line 7 of claim 1.  
Claim 15 recites that the tool is “coated using a release agent” (see lines 9 and 10 of claim 15).  Claim 15 recites the device of claim 1, and claim 1 recites a tool “coated using a release agent” (line 22 of claim 1).  The problem is that when claim 15 refers to “the release agent layer” (line 10 of claim 15) or “the release agent” (line 12 of claim 15) it is not clear if the release agent of claim 1 is being referenced or the release agent recited in line 10 of claim 15.
The term “close” in line 2 of claim 20 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In other words, someone reading claim 20 may ask themselves: “how near to vaporization temperature does my cleaning liquid need to be in order to qualify as close
Claim 22 recites the limitation "the bristles of the seal".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 5-7, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2013/0118529 by Gromes in view of U.S. 2015/0121649 by Dever in view of U.S. 5,991,968 to Moll in view of U.S. 4,585,168 to Even.
With regard to claims 1, 13, and 14, Gromes teaches a cleaning apparatus comprising a nozzle support (which comprises stem 274 and nozzle head 286 in Figure 10) rotatable mounted on a central bearing (item 282 in Figure 10), wherein the central bearing is central relative to jet nozzles (items 294 in Figure 10) on the nozzle support (Abstract; Par. 0044 and 0051).  One of those jet nozzles 294 in Figure 10 corresponds to applicant’s at least one jet nozzle because that nozzle is held in an arm of the nozzle support, and that nozzle ejects highly-pressurized cleaning liquid during operation of the cleaning apparatus (Abstract; Par. 0044, and 0051).  The nozzle support is enclosed by a housing (comprising items 12 and 256 in Figures 1 and 11), wherein the housing is provided with a lower opening facing a to-be-cleaned surface (Par. 0023 and 0042-0044).  The housing is attached to a remote vacuum (item 300 in Figure 1; reads on suction unit
Gromes does not teach that the interior of the housing is connected to the external environment via a pressure valve.
 Dever teaches that when using suction within a housing of a cleaning apparatus to clean a surface, there is a risk that said housing can become too-strongly sealed to the to-be-cleaned surface, thus making it undesirably hard to move the housing along the to-be-cleaned surface (Abstract; Par. 0022-0025 and 0027).  Dever teaches that this problem can be avoided by having the housing comprise a relief valve that is configured to automatically open the housing’s interior to the exterior environment if the vacuum within the housing ever becomes too great ((Abstract; Par. 0022-0025 and 0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Gromes such that the housing comprises a relief valve (reads on pressure valve) that is configured to automatically connect the housing’s interior to the external environment if the vacuum ever becomes undesirably strong within the housing such that the cleaning apparatus can’t be easily moved along the to-be-cleaned surface.  The motivation for performing the modification was provided by Dever, who teaches that such a relief valve on the housing of a suction cleaning apparatus can advantageously prevent the vacuum within with the housing from becoming so great that the cleaning apparatus can’t be easily moved along a to-be-cleaned surface.
In the combination of Gromes in view of Dever, the cleaning apparatus is used to clean various surfaces (Par. 0054 of Gromes), and the combination of Gromes in view of Dever teaches that highly-pressurized cleaning liquid is sprayed from nozzles in the housing onto to-be-cleaned surfaces (Par. 0002 and 0044 of Gromes).
The combination of Gromes in view of Dever does not teach that the cleaning apparatus comprises a control unit for controlling the pressure of the sprayed cleaning liquid, wherein the control unit has at least two pressure settings – one setting having a pressure such that fiber composite residues can be removed from a surface without damaging a release agent, another setting having a pressure that can remove release agent from a surface.  
Moll teaches that when using a pressurized spray of cleaning liquid to clean various surfaces, the pressure of the sprayed cleaning liquid is a result-effective variable that affects the ability of the sprayed cleaning liquid to effectively remove certain kinds of debris from a certain kind of surface material (Abstract; Col. 5, line 17 to Col. 8, line 61).  Moll teaches that pressures ranging from 30,000 to 40,000 psi (which corresponds to approximately 207 MPa to approximately 276 MPa) can successfully be used for many cleaning applications, and Moll also teaches using spray pressures that range from a few thousand psi to 100,000 psi to perform cleaning tasks (Col. 8, 45-61).  
Even teaches that, when performing pressure washing, it can be advantageous to allow a user to select different spray pressures for different washing tasks, and Even teaches that a control unit can advantageously allow a user to remotely control the pressurization of washing liquid delivered to a cleaning apparatus (Abstract; Col. 2, line 17 to Col. 3, line 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Gromes in view of Dever such that the cleaning apparatus comprises a control unit that allows a user to select different pressure settings for the sprayed cleaning liquid.  Moll teaches that when using 
The combination of Gromes in view of Dever in view of Moll in view of Even does not recite that one available pressure option (that can be selected using the control unit) is a pressure sufficient to remove fiber composite material resides from a surface coated with a release agent without damaging said release agent, and the combination of Gromes in view of Dever in view of Moll in view of Even does not recite that another available pressure option (that can be selected using the control unit) is a pressure sufficient to remove release agent from a surface.  However, Moll teaches that pressures ranging from 30,000 to 40,000 psi (which corresponds to approximately 207 MPa to approximately 276 MPa) can successfully be used for many cleaning applications, and Moll also teaches using spray pressures that range from a few thousand psi to 100,000 psi to perform cleaning tasks.  Thus, Moll teaches that the pressure of a given pressure washing task is a result-effective variable, as some 
Applicant’s claim 1 does not recite the presence of tool for the forming of the surface of a large-area fiber composite body material body, and applicant’s language specifying that the cleaning apparatus is for cleaning such a surface is not given patentable weight because it merely recites intended use of the apparatus (see MPEP 2114 and 2115).  The apparatus of Gromes in view of Dever in view of Moll in view of Even is considered to be structurally capable of cleaning such a surface. 
With regard to claim 5, the combination of Gromes in view of Dever in view of Moll in view of Even teaches that the nozzle support is vertically-adjustable along its axis of rotation (Par. 0048 of Gromes).  
With regard to claim 6, in the apparatus of Gromes in view of Dever in view of Moll in view of Even, the central bearing is fixed on a support unit comprising handle 14 and back wheels 24 in Gromes’s Figure 1.  A lever (item 308 in Gromes’s Figure 1) of the handle is able to pivot about an axis, and the back wheels are each able to pivot 
With regard to claim 7, in the apparatus of Gromes in view of Dever in view of Moll in view of Even, an air pressure level is selected by the user, and since the air pressure level determines the speed of the nozzle support, it is thus possible to modulate the speed of the nozzle support in dependence on the speed at which the user advances the cleaning apparatus across the to-be-cleaned surface (Par. 0047-0051 of Gromes).  
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2013/0118529 by Gromes in view of U.S. 2015/0121649 by Dever in view of U.S. 5,991,968 to Moll in view of U.S. 4,585,168 to Even as applied to claim 1 above, and further in view of U.S. 2002/0178529 by Geyer.
With regard to claim 2, the combination of Gromes in view of Dever in view of Moll in view of Even teaches having a downwardly-extending inner skirt seal (item 254 in Figure 6) and a downwardly-extending outer skirt seal (items 256 in Figures 1 and 6; Par. 0042 and 0043 of Gromes).  The combination of Gromes in view of Dever in view of Moll in view of Even teaches having an intermediate chamber (item 257 in Figure 6 of Gromes) formed between in the inner and outer skirts (Par. 0042 and 0043 of Gromes).  
The combination of Gromes in view of Dever in view of Moll in view of Even does not teach that each skirt extends from its own wall.
Geyer teaches that a downwardly-extending skirt (item 232 in Figure 5) of a cleaning apparatus’s spraying chamber can be successfully supported in place by 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Gromes in view of Dever in view of Moll in view of Even such that the apparatus comprises two walls, wherein the downwardly-extending inner skirt seal extends from one wall and the downwardly-extending outer skirt seal extend from the other wall, and wherein the intermediate chamber is thus located between these two walls.  This wall modification would allow the skirt seals to be successfully held in their intended locations, and the motivation for performing the medication was provided by Geyer, who teaches that a downwardly-extending skirt of a cleaning apparatus’s spraying chamber can be successfully supported in place by extending from its own wall.
With regard to claim 3, in the combination of Gromes in view of Dever in view of Moll in view of Even in view of Geyer, the intermediate chamber is operationally connected to vacuum hose 298 (see Gromes’s Figures 1 and 3; Par. 0043, 0046, and 0053 of Gromes), and this vacuum hose reads on applicant’s air purge unit.
Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2013/0118529 by Gromes in view of U.S. 2015/0121649 by Dever in view of U.S. 5,991,968 to Moll in view of U.S. 4,585,168 to Even as applied to claim 1 above, and further in view of U.S. 2010/0186773 by Jemt.
With regard to claim 8, the combination of Gromes in view of Dever in view of Moll in view of Even teaches that the seal (comprising skirts 254 and 256 in Gromes’s Figure 6) are made of bristles (Par. 0042 of Gromes).
The combination of Gromes in view of Dever in view of Moll in view of Even does not recite that the bristles are made of plastic or metal.
Jemt teaches that when using bristles to aid the cleaning of a power washing and suction-cleaning apparatus, the bristles can advantageously be made of nylon (Abstract; Par. 0033-0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Gromes in view of Dever in view of Moll in view of Even such that bristles are made of nylon (reads on plastic).  The motivation for performing the modification was provided by Jemt, who teaches that when using bristles to aid the cleaning of a power washing and suction-cleaning apparatus, the bristles can advantageously be made of nylon.  
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2013/0118529 by Gromes in view of U.S. 2015/0121649 by Dever in view of U.S. 5,991,968 to Moll in view of U.S. 4,585,168 to Even in view of U.S. 2010/0186773 by Jemt as applied to claim 8 above, and further in view of U.S. 2016/0332282 by Bigot.
With regard to claim 9, the combination of Gromes in view of Dever in view of Moll in view of Even in view of Jemt does not recite that the bristles are oriented curved towards the external environment.
Bigot teaches that when using flexible bristles of a pressure-washing machine to form a seal with a to-be-treated surface, the flexible bristles can advantageously curve outwards (as illustrated in Bigot’s Figure 5) when forming a seal with an uneven to-be-treated surface (Abstract; Par. 0074-0078).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Gromes in view of Dever in view of Moll in view of Even in view of Jemt such that the cleaning apparatus of Gromes in view of Dever in view of Moll in view of Even in view of Jemt is used to clean an uneven surface that causes the seal bristles to curve outwards towards the external environment.  Bigot teaches that when using flexible bristles of a pressure-washing machine to form a seal with a to-be-treated surface, the flexible bristles can advantageously curve outwards when forming a seal with an uneven to-be-treated surface, and the motivation for performing the modification would be to advantageously allow an uneven surface to be cleaned with the cleaning apparatus of Gromes in view of Dever in view of Moll in view of Even in view of Jemt.  
With regard to claim 12, the combination of Gromes in view of Dever in view of Moll in view of Even in view of Jemt in view of Bigot teaches that the housing is moved along the to-be-cleaned surface such that different parts of the surface can be cleaned (Par. 0049 of Gromes), and it is possible to move the housing in a circular manner.  
The combination of Gromes in view of Dever in view of Moll in view of Even in view of Jemt in view of Bigot does not teach that the bristles are curved such that the bristles are angled between 5° and 45° of the housing’s rotation axis while moving in a circular manner. 
Bigot teaches that when using flexible bristles of a pressure-washing machine to form a seal with a to-be-treated surface, the flexible bristles can advantageously curve laterally (as illustrated in Bigot’s Figure 5) when forming a seal with an uneven to-be-treated surface (Abstract; Par. 0074-0078).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Gromes in view of Dever in view of Moll in view of Even in view of Jemt in view of Bigot such that the cleaning apparatus of Gromes in view of Dever in view of Moll in view of Even in view of Jemt in view of Bigot is used to clean an uneven surface that causes the seal bristles to curve at an angle between 5° and 45° of the housing’s rotation axis while moving in a circular manner.  Bigot teaches that when using flexible bristles of a pressure-washing machine to form a seal with a to-be-treated surface, the flexible bristles can advantageously curve laterally when forming a seal with an uneven to-be-treated surface, and the motivation for performing the modification would be to advantageously allow such an uneven surface to be cleaned with the cleaning apparatus of Gromes in view of Dever in view of Moll in view of Even in view of Jemt in view of Bigot.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2013/0118529 by Gromes in view of U.S. 2015/0121649 by Dever in view of U.S. 5,991,968 to Moll in view of U.S. 4,585,168 to Even in view of U.S. 2010/0186773 by Jemt as applied to claim 8 above, and further in view of U.S. 2016/0332282 by Bigot.
With regard to claim 10, the combination of Gromes in view of Dever in view of Moll in view of Even in view of Jemt teaches that the housing is moved along the to-be-cleaned surface such that different parts of the surface can be cleaned (Par. 0049 of Gromes).  
The combination of Gromes in view of Dever in view of Moll in view of Even in view of Jemt does not teach that the bristles are curved such that the free ends of the bristles point in a direction laterally offset from an advance direction of the housing.  
Bigot teaches that when using flexible bristles of a pressure-washing machine to form a seal with a to-be-treated surface, the flexible bristles can advantageously curve laterally (as illustrated in Bigot’s Figure 5) when forming a seal with an uneven to-be-treated surface (Abstract; Par. 0074-0078).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Gromes in view of Dever in view of Moll in view of Even in view of Jemt such that the cleaning apparatus of Gromes in view of Dever in view of Moll in view of Even in view of Jemt is used to clean an uneven surface that causes the seal bristles to curve in a direction laterally offset from an advance direction of the housing.  Bigot teaches that when using flexible bristles of a pressure-washing machine to form a seal with a to-be-treated surface, the flexible bristles can advantageously curve laterally when forming a seal with an uneven to-be-treated surface, and the motivation for performing the modification would be to advantageously allow an uneven surface to be cleaned with the cleaning apparatus of Gromes in view of Dever in view of Moll in view of Even in view of Jemt.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2013/0118529 by Gromes in view of U.S. 2015/0121649 by Dever in view of U.S. 5,991,968 to Moll in view of U.S. 4,585,168 to Even in view of U.S. 2010/0186773 by Jemt as applied to claim 8 above, and further in view of U.S. 2016/0332282 by Bigot.
With regard to claim 11, the combination of Gromes in view of Dever in view of Moll in view of Even in view of Jemt teaches that the housing is moved along the to-be-cleaned surface such that different parts of the surface can be cleaned (Par. 0049 of Gromes), and it is possible to move the housing in a circular manner.  
The combination of Gromes in view of Dever in view of Moll in view of Even in view of Jemt does not teach that the bristles are curved such that the free ends of the bristles point in a direction opposite a rotational direction of the housing.  
Bigot teaches that when using flexible bristles of a pressure-washing machine to form a seal with a to-be-treated surface, the flexible bristles can advantageously curve laterally (as illustrated in Bigot’s Figure 5) when forming a seal with an uneven to-be-treated surface (Abstract; Par. 0074-0078).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Gromes in view of Dever in view of Moll in view of Even in view of Jemt such that the cleaning apparatus of Gromes in view of Dever in view of Moll in view of Even in view of Jemt is used to clean an uneven surface that causes the seal bristles to curve in a direction opposite a rotational direction of the housing as the housing is moved in a circulation manner to clean the surface.  Bigot teaches that when using flexible bristles of a pressure-washing machine to form a seal with a to-be-treated surface, the flexible bristles can advantageously curve laterally when forming a seal with an uneven to-be-treated surface, and the motivation for performing the modification would be to advantageously allow an uneven surface to be cleaned with the cleaning apparatus of Gromes in view of Dever in view of Moll in view of Even in view of Jemt.  

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the reviewed prior art does not teach or render obvious the subject matter recited by claim 4.  With regard to claim 4, the most relevant prior art is the combination of Gromes in view of Dever in view of Moll in view of Even in view of Geyer used above to reject claim 2.  The combination of Gromes in view of Dever in view of Moll in view of Even in view of Geyer fails to teach that at least one of the outer wall and the inner wall is rotatable about an axis of rotation of the nozzle support.  The reviewed prior art fails to provide motivation to modify the combination of Gromes in view of Dever in view of Moll in view of Even in view of Geyer to arrive at the invention recited by claim 4.
Claim 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the reviewed prior art does not teach or render obvious the subject matter recited by claim 15.  With regard to claim 15, the most relevant prior art is the combination of Gromes in view of Dever in view of Moll in view of Even used above to reject claim 1.  The combination of Gromes in view of Dever in view of Moll in view of Even fails to teach using the cleaning device of claim 1 to clean a tool for shaping the surface of a large-area fiber composite material body, wherein the tool is coated with a .  
Claims 16-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Claims 16-22 depend from claim 15, which as discussed contains allowable subject matter.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
December 2, 2021
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714